UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHN KEITH HEBERT.,
Plaintiff,
v. Civil Action No. 18-2331 (UNA)
UNITED STATES OF AMERICA, et al., l

Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint The Court Will grant the application and dismiss the

complaint Without prej udice.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
Standards than are applied to formal pleadings drafted by lawyers. See Haz`nes v. Kerner, 404
U.S. 519, 520 (1972). However, even pro se litigants must comply With the Federal Rules of
Civil Procedure. See Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe
F ederal Rules of Civil Procedure requires that a complaint contain a short and plain statement of
the grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim
showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader
Seeks. Fed. R. Civ. P. 8(a); See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The purpose of
the minimum standard of Rule 8 is to give fair notice to the defendants of the claims being
asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine Whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

The Court has reviewed plaintiffs “lnternational War Complaint” and concludes that it
fails to meet the minimal pleading standard set forth in Rule 8(a). Notwithstanding plaintiffs
claimed personal and mental injuries and financial damage, his complaint provides no factual
support for his demand of` $111,100,000,000. Nor does the complaint allege sufficient facts to
put defendants on notice of the claims against them. Therefore, the Court dismisses the

complaint An Order consistent with this Memorandum Opinion is issued separately.

  
   

DATE. OCtOber M’ 2018 U 'Le States
nl '

